Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 7, line 10, filed 25 May 2022, with respect to the rejection of Claims 1-3 and 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (United States Patent Publication No. US 2012/0156618 A1), hereinafter Takahashi; and Claims 1-2 and 7-9 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (United States Patent Publication No. US 2008/0102403 A1), hereinafter Kim; have been fully considered and are, in light of the claim amendments made, persuasive.  Therefore, said rejections have been withdrawn. 
2.	Applicant’s arguments, see page 7, line 10, filed 25 May 2022, with respect to the rejection of Claims 1-9 under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al. (United States Patent Publication No. US 2016/0363860 A1), hereinafter Hirayama; have been fully considered but they are not persuasive. Applicant argues the amendment to Claim 1 of the present application require the withdrawal of the rejections of record. This argument is unpersuasive. MPEP §2141(VI) states: “A prior art reference must be considered in its entirety, i.e., as a whole.” As will be detailed below, sections of the prior art other than those previously indicated teaches the limitations of the as-amended claim set of the present application. Therefore, this rejection in view of Hirayama is maintained.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
5.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al. (United States Patent Publication No. US 2016/0363860 A1), hereinafter Hirayama 1.
7.	Regarding Claims 1-3 and 7-9, Hirayama 1 teaches (Abstract) a resist composition which generates an acid upon exposure and changes solubility thereof in a developing solution due to an action of the acid. Hirayama 1 teaches (Abstract) a resin component that changes solubility thereof in the developing solution by the action of the acid. Hirayama 1 teaches (Table 2-Examples 16 & 18-19, Table 8-Comparative Example 9) the resin component has a structural unit derived from a compound represented by General Formula (a0-1) of the instant application. Hirayama 1 teaches (Table 2-Examples 16 & 18-19, Table 8-Comparative Example 9) a structural unit containing a cyclic group in which —O—C(═O)— forms a part of a ring skeleton (excluding cyclic groups forming a cross-linked structure). Hirayama 1 teaches (Table 2-Examples 16 & 18-19, Table 8-Comparative Example 9) a structural unit derived from a compound represented by General Formula (a0-3) of the instant application. Hirayama 1 teaches (Table 2-Examples 16 & 18-19, Table 8-Comparative Example 9) the structural unit (a03) is a structural unit (a031) obtained from a compound represented by General Formula (a0-3-1) of the instant application, in which a polymerizable group at a W3 moiety of the instant application is converted into a main chain. Hirayama 1 teaches (Table 2-Examples 16 & 18-19, Table 8-Comparative Example 9) the structural unit is a structural unit represented by General Formula (a0-3-11) of the instant application. Hirayama 1 teaches (Table 2-Examples 16 & 18-19, Table 8-Comparative Example 9) Xaa of the instant application is a group that forms an aliphatic monocyclic group having 3 to 5 carbon atoms together with Yaa of the instant application.

8.	Claims 1-3, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al. (United States Patent Publication No. US 2016/0209745 A1), hereinafter Hirayama 2.
9.	Regarding Claims 1-3, 7-9, and 12, Hirayama 2 teaches (Abstract) a resist composition which generates an acid upon exposure and changes solubility thereof in a developing solution due to an action of the acid. Hirayama 2 teaches (Abstract) a resin component that changes solubility thereof in the developing solution by the action of the acid. Hirayama 2 teaches (Paragraphs [0073-0094]) the resin component has a structural unit derived from a compound represented by General Formula (a0-1) of the instant application. Hirayama 2 teaches (Paragraphs [0200-0262]) a structural unit containing a cyclic group in which —O—C(═O)— forms a part of a ring skeleton (excluding cyclic groups forming a cross-linked structure). Hirayama 2 teaches (Paragraphs [0122-0138]) a structural unit derived from a compound represented by General Formula (a0-3) of the instant application. Hirayama 2 teaches (Paragraphs [0122-0138]) the structural unit (a03) is a structural unit (a031) obtained from a compound represented by General Formula (a0-3-1) of the instant application, in which a polymerizable group at a W3 moiety of the instant application is converted into a main chain. Hirayama 2 teaches (Paragraphs [0122-0138]) the structural unit is a structural unit represented by General Formula (a0-3-11) of the instant application. Hirayama 2 teaches (Paragraphs [0073-0094]) Xaa of the instant application is a group that forms an aliphatic monocyclic group having 3 to 5 carbon atoms together with Yaa of the instant application.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
9.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al. (United States Patent Publication No. US 2016/0209745 A1), hereinafter Hirayama 2.
11.	Regarding Claim 12, although the Claim 12 is deemed to be anticipated by Hirayama 2 for the reasons above, the following is offered in the interest of compact prosecution in the event the Applicant can demonstrate that Hirayama 2 is not anticipatory." Hirayama 2 teaches (Abstract) a resist composition which generates an acid upon exposure and changes solubility thereof in a developing solution due to an action of the acid. Hirayama 2 teaches (Abstract) a resin component that changes solubility thereof in the developing solution by the action of the acid. Hirayama 2 teaches (Paragraphs [0073-0094]) the resin component has a structural unit derived from a compound represented by General Formula (a0-1) of the instant application. Hirayama 2 teaches (Paragraphs [0200-0262]) a structural unit containing a cyclic group in which —O—C(═O)— forms a part of a ring skeleton (excluding cyclic groups forming a cross-linked structure). Hirayama 2 teaches (Paragraphs [0122-0138]) a structural unit derived from a compound represented by General Formula (a0-3) of the instant application.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirayama 2 to comprise a resin consisting of General Formula (a0-1) of the instant application, a structural unit containing a cyclic group in which —O—C(═O)— forms a part of a ring skeleton (excluding cyclic groups forming a cross-linked structure), and a structural unit derived from a compound represented by General Formula (a0-3) of the instant application. Doing so would involve only choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, as recognized by Hirayama 2.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
14.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
15.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        09/08/2022